      Case 1:15-cv-02739-LAP Document 128 Filed 12/06/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,
                     Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,
                                              Case Nos.
                     Defendants.              1:15-cv-02739-LAP
ETON PARK CAPITAL MANAGEMENT, L.P.,           1:16-cv-08569-LAP
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,
                     Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,

                     Defendants.




                      DECLARATION OF MARCY ENGEL
         Case 1:15-cv-02739-LAP Document 128 Filed 12/06/19 Page 2 of 6



                           DECLARATION OF MARCY ENGEL

       Pursuant to 28 U.S.C. § 1746, I, Marcy Engel, declare as follows:

       1.      I am a partner of Eton Park Capital Management, L.P. and served as Eton Park’s

Chief Operating Officer and General Counsel during the events relevant to this case. I make this

declaration based on personal knowledge unless otherwise specified.

       2.      On November 3, 2016, Plaintiffs Eton Park Capital Management, L.P. (“Eton

Park Capital Management”), Eton Park Master Fund, Ltd. (“Eton Park Master Fund”), and Eton

Park Fund, L.P. (“Eton Park Fund”) (collectively, “Eton Park” or “Plaintiffs”) filed a complaint

against the Argentine Republic (“Argentina”) and YPF S.A. (“YPF”) alleging breach of contract

and other claims arising from the breach of YPF’s bylaws (“Complaint”). Those claims arise out

of Eton Park’s ownership of American Depository Shares (“ADSs”), which are traded on the

New York Stock Exchange (“NYSE”), in an amount representing approximately 11.95 million

Class D shares of YPF. To list on the NYSE, YPF entered into a depository agreement with the

Bank of New York Mellon. Based on information and belief, that agreement still remains in

force for these ADSs, YPF maintains the listing on the NYSE, and it submits required filings

under the Securities Exchange Act of 1934. Eton Park purchased these shares through a series of

transactions between November 2010 and March 2012.

       3.      I understand that Argentina and YPF have now filed a motion to dismiss Eton

Park’s claims (and those of the “Petersen” plaintiffs) based on the doctrine of forum non

conveniens. I submit this declaration in connection with Plaintiffs’ consolidated opposition to

that motion.

       4.      Eton Park Capital Management has a strong interest in having its claims

adjudicated in the United States District Court for the Southern District of New York. It filed



                                                1
         Case 1:15-cv-02739-LAP Document 128 Filed 12/06/19 Page 3 of 6



this suit in this Court because it is its home forum: at the time of the relevant events, at the time

of the Complaint, and still today, Eton Park Capital Management’s principal place of business is

New York City.

       5.      Plaintiff Eton Park Capital Management was established in 2004. At the time of

the events at issue in this litigation, and at the time of the Complaint, it was an investment firm

registered with the Securities and Exchange Commission (“SEC”) as an investment adviser and

headquartered in New York, New York.

       6.      Until the spring of 2017, Eton Park Capital Management made investments on

behalf of Eton Park Master Fund and Eton Park Fund, pursuant to investment management

agreements, in exchange for an investment management fee. These investments included the

acquisition of the YPF shares at issue in this case. Eton Park Capital Management traders,

located in New York, executed the purchases of the YPF shares.

       7.      Plaintiff Eton Park Master Fund, Ltd. is a Cayman Islands exempted company

with its registered address at c/o PricewaterhouseCoopers Corporate Finance & Recovery

(Cayman) Limited, PO Box 258, 18 Forum Lane, Camana Bay, Grand Cayman KY1-1104,

Cayman Islands. Plaintiff Eton Park Fund, L.P. is a Delaware limited partnership with its

registered address at c/o Cogency Global Inc., 850 New Burton Road, Suite 201, Dover, Delaware

19904. At the relevant times of these purchases, the funds had investment advisory agreements

with Eton Park Capital Management pursuant to which Eton Park Capital Management made the

investment decisions for the funds.

       8.      In the spring of 2017, Eton Park Capital Management began winding down its

operations and returning capital of the funds under management to investors. That process has




                                                  2
          Case 1:15-cv-02739-LAP Document 128 Filed 12/06/19 Page 4 of 6



not been completed, however, and Eton Park Capital Management does not contemplate that the

wind down will be completed until after this case is resolved.

         9.    The only remaining individuals still involved in the Eton Park Capital

Management business are Eric Mindich and myself. We are both New York residents.

         10.   Eton Park would face severe obstacles to its ability to vindicate its rights if this

suit were dismissed and transferred to an Argentine court. Eton Park has zero connections to

Argentina. It has never maintained offices in Argentina. No relevant former Eton Park

employees live in Argentina and thus none of them could be compelled to participate in litigation

there.

         11.   Moreover, Eton Park made no investment decisions in Argentina and instead

accessed the ADSs, which are traded on the NYSE, where YPF had listed them to benefit

themselves and to obtain better liquidity and access to the United States’ capital markets. Eton

Park Capital Management never anticipated that it would be required to litigate in Argentina

against a major company solely by reason of having so accessed the ADSs, which were publicly

traded in the United States.

         12.   Given the difficulties of traveling to Argentina, and the concerns that have been

expressed by the Court and others about Plaintiffs’ safety and security in that country, it is highly

improbable that Eton Park would be able to persuade any pertinent witness to participate

voluntarily in litigation in an Argentine court.

         13.   Because Eton Park Capital Management has wound down operations, those who

were involved in these transactions are no longer employees, and thus Eton Park Capital

Management has no ability to compel these individuals to travel to Argentina to testify.




                                                   3
         Case 1:15-cv-02739-LAP Document 128 Filed 12/06/19 Page 5 of 6



Additionally, these witnesses would have to pay out of pocket to travel to Argentina to testify,

which would pose an enormous expense.




                                                 4
Case 1:15-cv-02739-LAP Document 128 Filed 12/06/19 Page 6 of 6
